                                            Case 3:14-cr-00553-SI Document 55 Filed 12/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                              Case No. 14-cr-00553-SI-1
                                   8                       Plaintiff,                           ORDER ON MOTION FOR SENTENCE
                                                                                                REDUCTION UNDER 18 U.S.C. §
                                   9             v.                                             3582(C)(1)(A)
                                                                                                (COMPASSIONATE RELEASE)
                                  10     MONTE JAMES NOTTINGHAM,
                                                                                                Re: Dkt. No. 46
                                  11                       Defendant.

                                  12
Northern District of California




                                              Upon motion of [x] the defendant [ ] the Director of the Bureau of Prisons for a reduction
 United States District Court




                                  13
                                       in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided
                                  14
                                       in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,
                                  15
                                       IT IS ORDERED that the motion is:
                                  16
                                       A. [x] GRANTED
                                  17
                                              [X ] The defendant’s previously imposed sentence of imprisonment of 96 months is reduced
                                  18
                                       to time served.
                                  19
                                              If the defendant’s sentence is reduced to time served:
                                  20
                                                         [x]     This order is stayed for up to fourteen days, for the verification of the
                                  21
                                                         defendant’s residence and/or establishment of a release plan, to make appropriate
                                  22
                                                         travel arrangements, and to ensure the defendant’s safe release. The defendant shall
                                  23
                                                         be released as soon as a residence is verified, a release plan is established, appropriate
                                  24
                                                         travel arrangements are made, and it is safe for the defendant to travel. There shall
                                  25
                                                         be no delay in ensuring travel arrangements are made. If more than fourteen days
                                  26
                                                         are needed to make appropriate travel arrangements and ensure the defendant’s safe
                                  27
                                                         release, the parties shall immediately notify the court and show cause why the stay
                                  28
                                            Case 3:14-cr-00553-SI Document 55 Filed 12/11/20 Page 2 of 4




                                   1                  should be extended; or

                                   2          []      There being a verified residence and an appropriate release plan in place, this order

                                   3                  is stayed for up to fourteen days to make appropriate travel arrangements and to

                                   4                  ensure the defendant’s safe release. The defendant shall be released as soon as

                                   5                  appropriate travel arrangements are made and it is safe for the defendant to

                                   6                  travel. There shall be no delay in ensuring travel arrangements are made. If more

                                   7                  than fourteen days are needed to make appropriate travel arrangements and ensure

                                   8                  the defendant’s safe release, then the parties shall immediately notify the court and

                                   9                  show cause why the stay should be extended.

                                  10          [ ] The defendant must provide the complete address where the defendant will reside upon

                                  11   release to the probation office in the district where they will be released because it was not included

                                  12   in the motion for sentence reduction.
Northern District of California
 United States District Court




                                  13          [ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of [

                                  14   ] probation or [ ] supervised release of         months (not to exceed the unserved portion of the

                                  15   original term of imprisonment).

                                  16                  [ ] The defendant’s previously imposed conditions of supervised release apply to

                                  17                  the “special term” of supervision; or

                                  18          [ ] The conditions of the “special term” of supervision are as follows:

                                  19

                                  20          [x] The defendant’s previously imposed conditions of supervised release are unchanged.

                                  21          [ ] The defendant’s previously imposed conditions of supervised release are modified as

                                  22   follows:

                                  23

                                  24          B. [ ] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS

                                  25   the United States Attorney to file a response on or before         , along with all Bureau of Prisons

                                  26   records (medical, institutional, administrative) relevant to this motion.

                                  27          C. [ ] DENIED after complete review of the motion on the merits.

                                  28          D. [x] FACTORS CONSIDERED (Optional), if motion is Granted or Denied on the
                                                                                         2
                                            Case 3:14-cr-00553-SI Document 55 Filed 12/11/20 Page 3 of 4




                                   1   merits
                                                1. Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C.
                                   2            § 3582(c)(1)(A)(i) and Consistent with Applicable Policy Statements Issued by the
                                   3            United States Sentencing Commission in U.S.S.G. § 1B1.13

                                   4            Defendant’s age (65), inability to receive treatment for Hepatitis C infection despite multiple
                                                requests for such treatment, and rapid spread of COVID-19 at the institution. Defendant has
                                   5            a clean disciplinary history in prison.
                                   6
                                                2. Applicable 18 U.S.C. 3553(a) Factors (Mark all that apply)
                                   7                 [ ] The nature and circumstances of the offense pursuant to 18 U.S.C. §
                                                          3553(a)(1):
                                   8
                                                          [ ] Mens
                                   9                      Rea           [ ] Extreme Conduct     [ ] Dismissed/Uncharged Conduct
                                                          [ ] Role in the Offense               [ ] Victim Impact
                                  10
                                                          [x] Specific considerations: Defendant has served most of his sentence.
                                  11
                                                       [ ] The history and characteristics of the defendant pursuant to 18 U.S.C. §
                                  12                      3553(a)(1):
Northern District of California
 United States District Court




                                  13                      [ ] Aberrant Behavior                    [ ] Lack of Youthful Guidance
                                                          [x] Age                                  [ ] Mental and Emotional Condition
                                  14
                                                          [ ] Charitable Service/Good Works        [ ] Military Service
                                  15                      [ ] Community Ties                       [x] Non-Violent Offender
                                                          [ ] Diminished Capacity                  [x] Physical Condition
                                  16
                                                          [ ] Drug or Alcohol Dependence           [ ] Pre-sentence Rehabilitation
                                  17                      [ ] Employment Record                    [ ] Remorse/Lack of Remorse
                                  18                      [ ] Family Ties and Responsibilities [ ] Other: (Specify)

                                  19
                                                           [ ] Issues with Criminal History:
                                  20                       (Specify)

                                  21                   [ ] To reflect the seriousness of the offense, to promote respect for the law, and to
                                                           provide just punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
                                  22
                                                       [x] To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
                                  23                   [ ] To protect the public from further crimes of the defendant (18 U.S.C. §
                                                           3553(a)(2)(C))
                                  24
                                                       [ ] To provide the defendant with needed educational or vocational training (18
                                  25                       U.S.C. § 3553(a)(2)(D))
                                                       [x] To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D))
                                  26                       (Specify) Defendant’s Hepatitis C infection is being untreated in prison.
                                                       [ ] To provide the defendant with other correctional treatment in the most effective
                                  27                       manner (18 U.S.C. § 3553(a)(2)(D))
                                  28
                                                                                          3
                                            Case 3:14-cr-00553-SI Document 55 Filed 12/11/20 Page 4 of 4




                                   1                 [ ] To avoid unwarranted sentencing disparities among defendants (18 U.S.C. §
                                                         3553(a)(6)) (Specify)
                                   2                 [ ] To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
                                                     [ ] Specific considerations:
                                   3

                                   4

                                   5
                                              3. Whether Defendant Is a Danger to the Safety of Another or to the Community, 18
                                   6          U.S.C. § 3142(g)

                                   7          [ ] the nature and circumstances of the offense (18 U.S.C. § 3142(g)(1))
                                   8          [ ] the weight of the evidence against the person (18 U.S.C. § 3142(g)(2))
                                   9          [ ] the history and characteristics of the person (18 U.S.C. § 3142(g)(3))
                                  10          [ ] the nature and seriousness of the danger to any person or the community that would be
                                  11          posed by the person's release (18 U.S.C. § 3142(g)(4))
                                  12          [ ] Specific considerations:
Northern District of California
 United States District Court




                                  13

                                  14          E. [ ] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all
                                  15   administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since
                                  16   receipt of the defendant’s request by the warden of the defendant’s facility.
                                  17

                                  18          Defense counsel will work with the probation officer to secure housing for Mr. Nottingham
                                  19   upon his release from prison and while he is placed on a waiting list for admission to a residential
                                  20   reentry center or halfway house. In addition, defense counsel will work with Mr. Nottingham to
                                  21   help him access medical care and secure employment.
                                  22

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: December 11, 2020                      ______________________________________
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge
                                  27

                                  28
                                                                                         4
